Exhibit 10.1

SEPARATION AGREEMENT

This Separation Agreement (this “Agreement”) is made and entered into as of
August 1, 2016 (the “Effective Date”), by and between Robert Fair (the
“Executive”) and Teradata Corporation (the “Company”). The Company and Executive
are sometimes collectively referred to herein as the Parties and individually as
a Party. As used in this Agreement, the term “affiliate” shall mean any entity
controlled by, controlling, or under common control with, the Company.

WHEREAS, Executive and the Company have determined to provide for the
termination of Executive’s employment with the Company and its affiliates on the
terms and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual promises
contained herein, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Parties hereto agree as follows:

1. Separation. Executive shall cease to be the Chief Operating Officer of the
Company as of the Effective Date, but shall continue to serve as an employee of
the Company from the Effective Date through November 1, 2016 (the “Separation
Date”) at his base salary level in effect as of the Effective Date, and shall
conscientiously and in good faith make efforts to facilitate the successful
transition of the individuals who take on a position that relates to Executive’s
area of responsibility, assist with the transition of the Teradata Marketing
Applications business to Marlin Equity Partners, and perform such other duties
as may from time-to-time be specified by the Company’s President and Chief
Executive Officer. Effective as of the Separation Date, Executive’s employment
with the Company and its affiliates shall end and Executive shall cease to be an
employee and officer of any and all of the foregoing without any further action
or notice. In addition, effective as of as the Separation Date, or before such
time if requested in writing by the Company’s Secretary and General Counsel,
Executive hereby resigns from (a) any and all directorships Executive may hold
with the Company’s affiliates and (b) all positions Executive may hold with any
other entities for which the Company or its affiliates have requested Executive
to perform services. Executive hereby agrees to execute any and all
documentation to effectuate such resignations upon request by the Company, but
he shall be treated for all purposes as having so resigned on the Separation
Date, regardless of when or whether he executes any such documentation.

2. Accrued Benefits. The Company will pay and provide to Executive the following
payments and benefits:

(a) Salary and Vacation Pay. Within 7 calendar days after the Separation Date,
or such earlier date as required by law, the Company will issue to Executive his
final paycheck, reflecting (i) his earned but unpaid base salary through the
Separation Date, and (ii) his accrued but unused vacation pay through the
Separation Date.

(b) Expense Reimbursements. Within 30 calendar days following the Separation
Date, the Company will reimburse Executive for any reasonable unreimbursed
business expenses actually and properly incurred by Executive in connection with
carrying out

 

1



--------------------------------------------------------------------------------

his duties with the Company through the Separation Date in accordance with the
Company’s applicable business expense reimbursement policies, which expenses
will be submitted by Executive to the Company with supporting receipts and/or
documentation no later than 10 calendar days after the Separation Date.

(c) Other Benefits. All Company-provided benefits shall cease to accrue on the
Separation Date, including but not limited to accrual of vacation, short or
long-term disability leave, and other benefits. To the extent not theretofore
paid or provided, the Company shall pay or provide, or cause to be paid or
provided, to Executive any amounts or benefits required to be paid or provided
or which Executive is eligible to receive under the Company’s (or an
affiliate’s) retirement plans or welfare benefit plans, in each case in
accordance with the terms, conditions and normal procedures of each such plan
and based on accrued and vested benefits through the Separation Date. The
Company will continue to provide the existing level of health and dental
insurance benefits through the Separation Date and will subsidize Executive’s
health insurance under COBRA for eighteen months at the current contribution
rate, as further discussed in Section 3(c) below. Executive will receive
information regarding election of benefit continuation separately.

3. Severance Benefits. In consideration of, and subject to and conditioned upon
Executive’s timely execution and non-revocation of the general release attached
as Exhibit A to this Agreement and incorporated herein (the “Release”) and the
effectiveness of such Release as provided in Section 4 of this Agreement, and
provided that Executive has fully complied with his obligations set forth in
Section 6 of this Agreement, the Company will pay or provide to Executive the
following payments and benefits, which Executive acknowledges and agrees
constitute adequate and valuable consideration, in and of themselves, for the
promises contained in this Agreement. The amounts due under this Section 3 shall
not be subject to offset for compensation earned by Executive from another
employer, provided that Executive remains in full compliance with Section 6
hereof.

(a) Severance. The Company shall pay to Executive an amount equal to $1,472,625,
payable in equal installments in accordance with the Company’s normal payroll
procedures over the fifteen-month period following the Separation Date, with the
first installment commencing on the first payroll date to occur on or
immediately after the date the Release becomes effective and irrevocable in
accordance with its terms. The first installment shall include all amounts
accrued after the Separation Date to the date of such installment and the
remaining installments shall be payable as otherwise scheduled assuming that
payments had begun on the first regular payroll date after the Separation Date.

(b) Annual Incentive. Executive will be eligible to receive an annual incentive
for fiscal 2016 under the Company’s 2016 annual bonus program of the Management
Incentive Plan on the same terms as other participating Company employees, based
on actual performance of the Company in fiscal year 2016 relative to Company
objectives established under such 2016 annual bonus program, without regard to
any discretionary adjustments that have the effect of reducing the amount of the
annual incentive below the amount earned based on the achievement of such
Company objectives, and pro-rated for the number of days employed during 2016
through and including the Separation Date. The annual incentive shall be payable
in a single lump sum at the same time that payments are made to other
participants in the Company’s Annual Incentive Plan for the fiscal year
(pursuant to the terms of the plan but in no event later than March 15, 2017).

 

2



--------------------------------------------------------------------------------

(c) Health Insurance Coverage. If Executive timely elects continued health and
dental coverage under COBRA, the Company will subsidize Executive’s COBRA
premiums to continue his coverage (including coverage for his eligible
dependents, if applicable) (the “COBRA Premiums”), such that Executive will only
be obligated to pay the contributions required of active employees for the
eighteen-month period starting on the Separation Date (the “COBRA Premium
Period”). The COBRA Premium Period runs concurrently with the COBRA continuation
period. During the period the Company provides Executive with this coverage, an
amount equal to the applicable COBRA Premiums (or such other amounts as may be
required by law) will be included in Executive’s income for tax purposes to the
extent required by applicable law and the Company may withhold taxes from
Executive’s other compensation for this purpose. The Company specifically
reserves the right at its sole discretion to amend, suspend, discontinue or
terminate the health and dental plan or any or all benefits under the plan at
any time, without either the prior consent of, or any prior notice to, any
employee, and to make or amend rules for administration of the plan; provided,
however, that if the Company terminates its health and dental plan during the
COBRA Premium Period, then, within 30 calendar days after the termination of the
plan, the Company will make a single lump sum cash payment to Executive equal to
the cost that the Company otherwise would have incurred hereunder (in the
absence of the termination of the plan) to subsidize Executive’s COBRA Premiums
for the period of time from the effective date of termination of the plan
through the last day of the COBRA Premium Period.

(d) Equity Awards. Solely for purposes of determining Executive’s rights with
respect to the outstanding equity awards held by Executive as of the Separation
Date under the Company’s equity compensation plans: (i) Executive’s employment
shall be deemed to have terminated employment as a result of a
“reduction-in-force” for purposes of determining the vesting treatment of
Executive’s service-based restricted share unit awards and performance-based
restricted share unit awards, (ii) Executive shall be entitled to accelerated
vesting of the portion of his stock options granted on December 1, 2015 that
otherwise would have vested had his employment continued through December 1,
2016, and (iii) all vested stock options (including those that vest pursuant to
the operation of this Section 3(d)) shall remain exercisable until the earlier
of three years after the Separation Date or the expiration of the remainder of
the stated ten-year term. The Parties acknowledge and agree that Exhibit B
provides a complete and accurate listing of all outstanding equity awards held
by Executive as of the Effective Date (the “Equity Awards”), along with the
applicable pro-ration factors for Executive’s restricted share units, and the
number of vested shares underlying Executive’s stock options. Any vested
restricted share units as a result of this Agreement will be paid to Executive
in accordance with the terms, and subject to the conditions, of the applicable
award agreements, including the 6-month delay on payouts for service-based
restricted share units. The Company shall have no obligation to grant additional
equity compensation awards to the Executive for the 2016-2017 long-term equity
program grant cycle or any subsequent cycle and will not grant such awards to
Executive.

(e) Career Transition Services. For up to one-year following the Separation
Date, Executive will be entitled to participate in the Company’s outplacement
assistance

 

3



--------------------------------------------------------------------------------

program for officers and senior executives, with outplacement services provided
by the Company’s selected outplacement services provider, and subject to the
same terms and conditions as applicable to Company officers and senior
executives in the event of a reduction-in-force.

4. Release of Claims. Executive agrees that, as a condition to Executive’s right
to receive the payments and benefits set forth in Section 3 of this Agreement,
within 21 calendar days following the Separation Date (the “Release Period”),
Executive shall execute and deliver the Release to the Company. If Executive
fails to execute and deliver the Release to the Company during the Release
Period, or if the Release is revoked by Executive or otherwise does not become
effective and irrevocable in accordance with its terms, then Executive will not
be entitled to any payment or benefit under Section 3 of this Agreement.

5. Effect on Other Severance Arrangements. Executive acknowledges that the
payments and arrangements contained in this Agreement will constitute full and
complete satisfaction of any and all amounts properly due and owing to Executive
as a result of his employment with the Company and its affiliates and the
termination thereof. Except as provided in the immediately following sentence,
Executive agrees that, as of the Effective Date, this Agreement supersedes and
replaces the severance terms under any plan, program, policy or practice or
contract or agreement of the Company and its affiliates, and that Company and
its affiliates have no further obligations to Executive under any plan, program,
policy or practice or contract or agreement, including without limitation, the
Company’s Reduction-In-Force Program and the Company’s Change in Control
Severance Plan (the “CIC Plan”). The Parties acknowledge and agree that, as of
the Effective Date, Executive shall no longer participate in the CIC Plan and
Executive shall have no right to benefits under the CIC Plan; provided, however,
that if a change in control (as defined in the CIC Plan) is initiated on or
prior to the Effective Date, then this Agreement shall be null and void without
further action or notice and Executive’s right to severance benefits will be
governed by the terms and subject to the conditions of the CIC Plan.

6. Covenants and Restrictions.

(a) Confidential Information and Trade Secrets. The Parties acknowledge and
agree that, (i) Executive had access to the most confidential and proprietary
information and highest level trade secrets of the Company, (ii) Executive
participated in the development of the Company’s strategic plans and possess
knowledge of technical innovations, (iii) Executive has managed strategic
relationships with key Company clients and prospects and acquired detailed
knowledge of the business plans and unreported information about the Company’s
customers, (iv) Executive hired and assisted in the personal development of key
employees, (v) the Company invested considerable resources in Executive’s
training and executive development, and significant resources in the development
of the trade secret information and documents in which Executive was personally
involved, and (vi) throughout Executive’s employment, the Company took the
necessary and appropriate steps to safeguard the disclosure or use of this
confidential information outside the Company. Executive acknowledges and agrees
that (A) he is subject to the confidentiality and non-disclosure provisions of
the offer letter between Executive and the Company dated September 20, 2007, as
amended December 22, 2008 (the “Offer Letter”), in which he agreed not to
disclose the Company’s trade secrets or confidential

 

4



--------------------------------------------------------------------------------

information during or following the termination of employment, and (B) state law
and federal law (the Economic Espionage Act) also prohibit the unlawful use or
misappropriation of confidential or trade secret information. Executive hereby
specifically reaffirms his obligations under these contractual and statutory
provisions not to disclose, use, or otherwise leverage any Company confidential,
proprietary or trade secret information or related documents in any capacity.
For purposes of this Section 6, the term “Company” means the Company and its
affiliates.

(b) Non-Competition; Non-Solicitation. As a condition of receiving the Equity
Awards and accepting benefits thereunder, Executive agreed in the award
agreements governing the Equity Awards (the “Equity Agreements”) that during his
employment with the Company and, to the extent permitted by applicable law, for
a period of 12 months after the Separation Date (or if applicable law mandates a
maximum time that is shorter than twelve months, then for a period of time equal
to that shorter maximum period), regardless of the reason for termination,
Executive will not, without the prior written consent of the Chief Executive
Officer of the Company: (i) render services directly or indirectly to, or become
employed by, any Competing Organization (as defined below) to the extent such
services or employment involves the development, manufacture, marketing, sale,
advertising or servicing of any product, process, system or service which is the
same or similar to, or competes with, a product, process, system or service
manufactured, sold, serviced or otherwise provided by the Company to its
customers and upon which Executive worked or in which Executive participated
during the last 2 years of employment with the Company; (ii) directly or
indirectly recruit, hire, solicit or induce, or attempt to induce, any exempt
employee of the Company to terminate his or her employment with or otherwise
cease his or her relationship with the Company; or (iii) solicit the business of
any firm or company with which Executive worked during the preceding 2 years
while employed by the Company, including customers of the Company (Sections
6(b)(i)-(iii) collectively, the “Restrictive Covenants”). The Equity Agreements
provide that if Executive breaches any of the Restrictive Covenants, then in
addition to any liability Executive may have for damages arising from such
breach, and to the extent permitted under applicable law: (A) any unvested
restricted share units will be immediately forfeited, and, to the extent
permitted by applicable law, Executive agreed to pay to the Company the fair
market value of any share units that vested and that were paid during the 12
months prior to the Separation Date, (B) performance-based restricted share
units would be forfeited if the breach occurred prior to the end of a
performance period and Executive would not receive the pro-rata portion of the
payout based on actual performance results, and (C) Executive’s outstanding
stock options will be cancelled, and Executive will pay to the Company the
excess of the fair market value on the date of exercise over the exercise price
of any option shares received in connection with the exercise of a stock option
on or after the date which is 12 months prior to the date of the breach.
Executive agrees that if he breaches any of the Restrictive Covenants or any of
the terms of this Section 6, the Company is entitled to seek all of the remedies
provided in the Equity Agreements and any other remedies available to it. For
the sake of clarity, the Restrictive Covenants will control and are subject to
enforcement in lieu of the non-competition and non-solicitation restrictions
contained in the Offer Letter.

(c) Competing Organization. As used in this Section 6, “Competing Organization”
means an organization identified as a Competing Organization by the Chief
Executive Officer as set forth on Exhibit C and incorporated herein, and any
other person or

 

5



--------------------------------------------------------------------------------

organization which is engaged in or about to become engaged in research on or
development, production, marketing, leasing, selling or servicing of a product,
process, system or service which is the same or similar to or competes with a
product, process, system or service manufactured, sold, serviced or otherwise
provided by the Company to its customers; subject to any exceptions as granted
in writing by the Chief Executive Officer, in the Chief Executive Officer’s sole
discretion, which grants shall not be unreasonably withheld.

(d) Insider Trading Policy. Under federal securities laws and the Company’s
insider trading policy (CMP #922 (Insider Trading)), Executive is prohibited
from trading in Company securities while in possession of material, inside
information about the Company. Given Executive’s current position with the
Company, he has access to highly-confidential and material information regarding
the Company’s results, financial outlook and strategic business plans. As a
result, until the Separation Date, Executive will be considered a restricted
insider who is required to pre-clear all trades in Teradata stock prior to the
Separation Date pursuant to the Company’s insider trading policy.

(e) Stock Ownership Guidelines. Executive shall cease to be subject to the
Company’s Stock Ownership Guidelines, effective as of the Effective Date.

(f) Non-Disparagement. Executive agrees to refrain from publishing or providing
any oral or written statements about the Company, its affiliates, or any of
their officers, directors, managers, employees, agents or representatives that
are disparaging, slanderous, libelous or defamatory, or that disclose private or
confidential information about their business affairs, or that constitute an
intrusion into their private lives, or that give rise to unreasonable publicity
about their private lives, or that place them in a false light before the
public, or that constitute a misappropriation of their name or likeness. Neither
the Company nor its affiliates shall publish or provide any oral or written
statements about Executive that are disparaging, slanderous, libelous or
defamatory, or that disclose private or confidential information about
Executive’s business or personal affairs, or that constitute an intrusion into
Executive’s private life, or that give rise to unreasonable publicity about
Executive’s private life, or that place Executive in a false light before the
public or that constitute a misappropriation of Executive’s name or likeness.

(g) Return of Property and Information. Executive acknowledges that confidential
information is the exclusive property of the Company. On or before the
Separation Date, or at the request of the Company at any time, Executive shall
promptly return to the Company all property then in Executive’s possession,
custody or control belonging to the Company, including all confidential
information; provided, however, that (i) Executive shall be entitled to keep his
Company-issued mobile telephone and personal computer (subject to the removal of
all files and information contained therein by the Company, to its sole
satisfaction, within a reasonable period of time following the Separation Date),
and (ii) the Company shall cooperate with Executive as necessary to permit
Executive to retain for his personal purposes the telephone number currently
associated with his Company-issued mobile telephone. Executive shall not retain
any copies of correspondence, memorandum, reports, notebooks, drawings,
photographs or other documents in any form whatsoever (including information
contained in computer or other electronic memory or on any computer or
electronic storage device) relating in any way to the affairs of the Company and
which were entrusted to Executive or obtained by

 

6



--------------------------------------------------------------------------------

Executive at any time during Executive’s employment with the Company. Executive
shall retain in his sole possession his personal computer, phone and phone
number with the understanding that any personal information obtained by the
Company from such devices shall be held by the Company in confidence.

7. Miscellaneous.

(a) Section 409A. The intent of the Parties is that payments and benefits under
this Agreement comply with Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”), or are exempt therefrom and, accordingly, to the
maximum extent permitted, this Agreement will be interpreted and administered so
as to be in compliance therewith. For purposes of Section 409A, each installment
paid pursuant to Section 3 of this Agreement shall be treated as a separate
payment. If Executive notifies the Company (with specificity as to the reason
therefor) that Executive believes that any provision of this Agreement would
cause Executive to incur any additional tax or interest under Section 409A and
the Company concurs with such belief or the Company (without any obligation
whatsoever to do so) independently makes such determination, the Company will,
after consulting with Executive, reform such provision in a manner that is
economically neutral to the Company to attempt to comply with Section 409A
through good faith modifications to the minimum extent reasonably appropriate to
conform with Section 409A. The Parties hereby acknowledge and agree that the
payments and benefits due to Executive under Section 3 above are payable or
provided on account of Executive’s “separation from service” within the meaning
of Section 409A. Notwithstanding any provision of this Agreement to the
contrary, if Executive is determined by the Company to be a “specified employee”
within the meaning of Section 409A, then any payment under this Agreement that
is considered nonqualified deferred compensation subject to Section 409A will be
paid no earlier than (1) the date that is six months after the date of
Executive’s separation from service, or (2) the date of Executive’s death. In no
event may Executive, directly or indirectly, designate the calendar year of any
payment under this Agreement.

(b) Withholding. The Company or its affiliates, as applicable, may withhold from
any amounts payable or benefits provided under this Agreement such federal,
state, local, foreign or other taxes as will be required to be withheld pursuant
to any applicable law or regulation. Notwithstanding the foregoing, Executive
will be solely responsible and liable for the satisfaction of all taxes,
interest and penalties that may be imposed on Executive in connection with this
Agreement (including any taxes, interest and penalties under Section 409A), and
neither the Company nor its affiliates will have any obligation to indemnify or
otherwise hold Executive harmless from any or all of such taxes, interest or
penalties.

(c) Severability. In construing this Agreement, if any portion of this Agreement
will be found to be invalid or unenforceable, the remaining terms and provisions
of this Agreement will be given effect to the maximum extent permitted without
considering the void, invalid or unenforceable provision.

(d) Successors. This Agreement is personal to Executive and without the prior
written consent of the Company will not be assignable by Executive; provided,
however that this Agreement will inure to the benefit of and be enforceable by
Executive’s surviving spouse, or, if she fails to survive him, by his surviving
children. This Agreement will inure to the benefit of and be binding upon the
Company and its affiliates, and their respective successors and assigns.

 

7



--------------------------------------------------------------------------------

(e) Final and Entire Agreement; Amendment. This Agreement, together with the
Exhibits and the Equity Agreements, represents the final and entire agreement
between the Parties with respect to the subject matter hereof and supersedes all
prior agreements, negotiations and discussions between the Parties hereto and/or
their respective counsel with respect to the subject matter hereof. Executive
has not relied upon any representations, promises or agreements of any kind
except those set forth herein in signing this Agreement. Any amendment to this
Agreement must be in writing, signed by duly authorized representatives of the
Parties, and stating the intent of the Parties to amend this Agreement.

(f) Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of Ohio, without reference to
conflict of laws principles. Each Party agrees that any dispute related to this
Agreement or the Equity Agreements will be subject to resolution through the
Company’s Internal Dispute Resolution provisions, including final stage
arbitration rather than litigation, as set forth in the Company’s internal
policies and the Equity Agreements. In the event that the Company is required to
enforce its rights in a court of law, each Party (i) agrees that any action
shall be brought exclusively in the courts of the State of Ohio or of the United
States of America for the Southern District of Ohio, (ii) accepts for itself and
in respect of its property, generally and unconditionally, the jurisdiction of
those courts, and (iii) irrevocably waives any objection, including, without
limitation, any objection to the laying of venue or based on the grounds of
forum non conveniens, which it may now or hereafter have to the bringing of any
action in those jurisdictions.

(g) Notices. All notices and other communications hereunder will be in writing
and will be given by hand delivery or via e-mail to the other Party or by
registered or certified mail, return receipt requested, postage prepaid, or by
overnight courier, addressed as follows:

If to Executive: at Executive’s most recent address on the records of the
Company;

If to the Company:

General Counsel/Notices

Teradata Corporation

10000 Innovation Drive

Miamisburg, Ohio 45342

Attn: Legal Notices

Email: Law.notices@teradata.com

or to such other address as either Party will have furnished to the other in
writing in accordance herewith. Notice and communications will be effective on
the date of delivery if delivered by hand or e-mail, on the first business day
following the date of dispatch if delivered utilizing overnight courier, or
three business days after having been mailed, if sent by registered or certified
mail.

 

8



--------------------------------------------------------------------------------

(h) Counterparts. This Agreement may be executed in one or more counterparts
(including by means of facsimile or other electronic transmission), each of
which will be deemed an original, but all of which taken together will
constitute one original instrument.

(i) Representation By Counsel. Each of the Parties acknowledges that it or he
has had the opportunity to consult with legal counsel of his choice prior to the
execution of this Agreement. Without limiting the generality of the foregoing,
Executive acknowledges that he has had the opportunity to consult with his own
independent legal counsel to review this Agreement for purposes of compliance
with the requirements of Section 409A or an exemption therefrom, and that he is
relying solely on the advice of his independent legal counsel for such purposes.
Moreover, the Parties acknowledge that they have participated jointly in the
negotiation and drafting of this Agreement. If any ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties hereto, and no presumption or burden of proof shall arise
favoring or disfavoring any Party by virtue of the authorship of any of the
provisions of this Agreement.

IN WITNESS WHEREOF, the Parties hereto have each executed this Agreement as of
the date first above written.

 

TERADATA CORPORATION By:     Its:     EXECUTIVE

 

Robert Fair

 

9



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE OF CLAIMS

I have been notified my employment with Teradata Corporation (“Teradata”) will
be terminated. In exchange for severance benefits provided under the Separation
Agreement between myself and Teradata dated August 1, 2016 (the “Separation
Agreement”), I acknowledge and agree to the following:

 

1. I may sign and submit this Release of Claims (“Release”) at any time during
the 21 days after my termination.

 

2. I understand this Release does not constitute an admission by Teradata of any
liability, violation of any federal or state laws, or any other civil wrong.

 

3. I may revoke this Release during the seven days after I sign it by delivering
written notice to Teradata in accordance with Section 5(e) of the Agreement no
later than the close of business on the seventh day after signature. This
Release will not become effective or enforceable until the expiration of that
seven-day period. I understand that my severance benefits will be processed
after the expiration of the seven-day period.

 

4. I release and discharge Teradata, its affiliates, successors, and each of
their fiduciaries, stockholders, directors, officers, agents, and employees
(“Released Parties”), from all claims, causes of action, suits, damages, rights
to monetary or equitable relief, known or unknown, including access to
Teradata’s internal dispute resolution process, for anything occurring up to and
including the date on which I sign this Release. Without limiting the prior
sentence, this release covers all claims I have, have ever had, or may now have,
for or related in any way to my employment or the end of my employment with the
Company, including but not limited to all claims for age discrimination under
the Age Discrimination in Employment Act; Title VII of the Civil Rights Act of
1964; the Family and Medical Leave Act; the Employee Retirement Income Security
Act (“ERISA”), any similar state or local Fair Employment statute or ordinance;
any claim of wrongful discharge, discrimination, harassment, retaliation, breach
of implied or express promises, defamation, invasion of privacy and intentional
or negligent infliction of emotional distress; all claims for lost or unpaid
wages, overtime, bonuses, or statutory penalties; and any claims of coverage
under any of Teradata’s commercial automobile liability insurance policies.

Without limiting the foregoing Paragraph, I represent that I understand that
this Release specifically releases and waives any claims of age discrimination,
known or unknown, that I may have against the Released Parties as of the date I
sign this Agreement. This Release specifically includes a waiver of rights and
claims under the Age Discrimination in Employment Act of 1967, as amended, and
the Older Workers Benefit Protection Act. I acknowledges that as of the date I
sign this Release, I may have certain rights or claims under the Age
Discrimination in Employment Act, 29 U.S.C. §626 and I voluntarily relinquishes
any such rights or claims by signing this Release.



--------------------------------------------------------------------------------

5. Teradata advises me to consult with an attorney prior to signing this
Release. By signing this Release I understand I am giving up and waiving legal
rights. I have either freely chosen not to consult with an attorney or I have
decided to sign after discussing this Release with my attorney.

 

6. This Release does not prevent me from: (a) responding accurately and fully to
any question, inquiry or request for information when required by legal process;
(b) disclosing information to regulatory bodies; or (c) filing a charge with the
Equal Employment Opportunity Commission concerning claims of discrimination or
participating in any manner in an investigation, hearing or proceeding or affect
the rights of the EEOC to enforce the civil rights laws. However, I waive my
right to recover any damages or other relief in any claim or suit brought by any
federal agency, such as the EEOC or any state or local agency, on my behalf,
under Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act (ADEA), the Americans with Disabilities Act (ADA), the Equal Pay
Act, or any other federal, state or municipal discrimination law.

 

7. As used in this Release, “Teradata” includes its parents, subsidiaries,
affiliates, divisions, past and present directors, officers, agents and
employees.

 

8. This Release and the Agreement represent the entire agreement between me and
Teradata relating to the end of my employment and, with the exception of any
agreements relating to arbitration of employment-related disputes, or trade
secrets and preserving the confidentiality of Teradata information, supersedes
all prior written or oral understandings, statements or agreements.

I have read this Release and I understand its terms. I enter into and sign this
Release knowingly, voluntarily, and with full knowledge of its contents.

 

 

Signature of Associate

  

 

Social Security Number

  

 

Non-Teradata E-mail

Address

  

 

Date

 

Associate Name (Printed)

  

 

Associate QuickLook ID

  

 

Non-Teradata Telephone Number

  

Human Resources Acknowledgment of Receipt:

 

 

Human Resources Representative

  

 

Title

  

 

Date

 

A-2



--------------------------------------------------------------------------------

NOTE: The original document, when signed by both employee and Human Resources
Representative should be returned to the Teradata HR Service Center, for
inclusion in the employee’s Personnel File.

Teradata HR Service Center

10000 Innovation Drive

Dayton, Ohio 45342

 

A-3



--------------------------------------------------------------------------------

EXHIBIT B

TREATMENT OF OUTSTANDING EQUITY AWARDS

Bob Fair

Outstanding Equity as of 7/20/2016

 

                    Current Equity Position       Standard Proration Treatment

GRANT

DATE

  AWARD
TYPE   VESTING   FMV ON
GRANT
DATE   QTY-
GRANTED   QTY
OUTSTANDING   QTY
VESTED   QTY
UNVESTED   Assumed
Last Day
Worked   Standard
Pro-Rata
Months   Standard Pro-Rata
Shares Vesting /
Options Retained   Standard Pro-Rata
Shares/Options
Forfeited 12/3/2013   RU   3 yr cliff   $45.35   6,716   6,716   0   6,716  
11/1/2016   36   6,716   0 12/1/2014   RU   3 yr graded   $44.43   13,693  
9,129   0   9,129   11/1/2016   12   4,565   4,564 2/27/2015   RU   3 yr graded
  $44.52   16,812   11,208   0   11,208   11/1/2016   10   4,670   6,538
12/1/2015   RU   3 yr graded   $30.63   31,870   31,870   0   31,870   11/1/2016
  12   10,623   21,247 12/10/2012   PBRSU   Q1 2017   $58.63   28,000   28,000  
0   28,000   11/1/2016   47   tbd   tbd 3/1/2013   PBRSU   Q1 2017   $58.56  
12,000   12,000   0   12,000   11/1/2016   47   tbd   tbd 2/9/2015   1 yr


PBRSU

  3 yr graded   $44.43   1,369   913   0   913   11/1/2016   10   380   533
12/1/2015   1 yr


PBRSU

  Q1 2017   $30.63   26,558   26,558   0   26,558   11/1/2016   11   tbd   tbd
12/1/2015   3 yr


PBRSU

  Q1 2019   $30.63   26,558   26,558   0   26,558   11/1/2016   11   tbd   tbd
10/1/2007   SO   25%, 4 yr   $27.98   25,376   15,376   15,376   0   11/1/2016  
n/a   15,376   0 12/2/2008   SO   25%, 4 yr   $13.77   135,922   110,922  
110,922   0   11/1/2016   n/a   110,922   0 12/1/2009   SO   25%, 4 yr   $30.68
  41,963   41,963   41,963   0   11/1/2016   n/a   41,963   0 11/30/2010   SO  
25%, 4 yr   $41.09   39,819   39,819   39,819   0   11/1/2016   n/a   39,819   0
11/29/2011   SO   25%, 4 yr   $50.70   28,606   28,606   28,606   0   11/1/2016
  n/a   28,606   0 11/27/2012   SO   25%, 4 yr   $61.55   26,122   26,122  
19,591   6,531   11/1/2016   n/a   19,591   6,531 12/3/2013   SO   25%, 4 yr  
$45.35   34,816   34,816   17,408   17,408   11/1/2016   n/a   17,408   17,408
12/1/2014   SO   25%, 4 yr   $44.43   33,883   33,883   8,470   25,413  
11/1/2016   n/a   8,470   25,413 12/1/2015   SO   25%, 4 yr   $30.63   59,166  
59,166   0   59,166   11/1/2016   1 month


accelerated

vesting

  14,791   44,375             282,155   261,470       323,900   126,609

Notes:

• This data is as of July 20, 2016. Actual equity treatment applied will be
based on current shares outstanding at the time of separation according to the
approved terms.

• The 12/10/2012 PBRSU (known as the Special 2016 Performance Award) and the
3/1/2013 PBRSU (known as the Special 2016 Long-Term Strategic Award) are
expected to be certified at 0%payout in Q1 2017.

• The 12/1/2015 PBRSUs, known as the 2016 Annual EPS PBRSU and 2016-2018 TSR
PBRSU, will be certified for any applicable payout in Q1 2017 and Q1 2019
respectively. The units earned from either of these PBRSUs, if any, will be paid
out on pro-rata basis pursuant to the terms of the award agreement.



--------------------------------------------------------------------------------

EXHIBIT C

COMPETING ORGANIZATIONS

For purposes of the restrictive covenant provisions in Teradata compensation
plans and agreements that refer to “Competing Organizations” as identified by
the Chief Executive Officer, the following companies, including their operating
subsidiaries, are identified as “Competing Organizations”, excluding any company
on the list below that Teradata’s Chief Executive Officer determines to be
engaged primarily in the business of marketing applications and related
services:

COMPETING ORGANIZATIONS

Accenture

Actian Corporation

Amazon.com, Inc.

Cognizant Technology Solutions Corp.

EMC Corporation (including Greenplum)

Hewlett Packard (HP) (including Vertica)

IBM (including Netezza and Unica)

Oracle Corporation (including Responsys)

SAP (including Sybase)

SAS Institute, Inc.